Title: Dolley Madison to Hannah Gallatin, [29 December 1814]
From: Madison, Dolley
To: Gallatin, Hannah


        
          Thursday Night. [29 December 1814]
        
        I greave my dear frend, because you did not come with Mrs. Bache! She arrived here at the same time with your letter, after a tolerable journey, & so little fatigued as to visit the Drawing Room in two hours. The sight of you would have been a cordial indeed—when I could have convinced you

[(]as I hope now to do) that Mr Gallatin will be with you as early in Spring as the season will permit, whether there is peace or not. Mr. M is very anxious for his return, & would not, by any means, have it delayed longer than his personal safety now makes it necessary—(I mean on the subject of a winter voage). I allways supposed that you would be particularly inform’d of a Vessel’s departure for Ghent or I should have written before this, to tell you that one, will sail from Baltimore in about ten or twelve days, if you will therefore send your letters to Mr M or the State Dept. by the 6th. of Jay. they will be in full time. Docr. & Mrs. Eustis will go to Holland as soon as they can procure a private ship & arrange their affairs—how soon this can be done we have no idea. We cannot ask for a passport for them, & if we did, it would not granted, so that they will risk the danger of capture &c when they go. I hope & trust you have no thought of accompanying them. You might pass your Husband at sea—you might be driven to sh⟨ore⟩s remote from him, & increas your present afflictions ten fold! Oh no my dear friend you must not think of it, but strive to fortify your heart with hope & entire confidence in the Allmighty who will restore your amiable Husband to his family & Country. We look for another arrival with great anxiety, haveing nothing new since the Chauncy & then no more than you are acquainted with. I will yet hope we may have no more war—if we do al⟨a⟩ss—alass we are not makeing ready, as we aught to do. Congress trifle away the most precious of their days—days that aught to be devoted to the Defence of their devided country. I am writeing in the dark, being desirous you should recee. this as soon as possible. We have an alarming fever in Alexa. & it seems, some cases in the city, which throws a degree of gloom over our parties (with some people). The only parties are at the D. Room & they, generally crouded. We shall remove in March to the 7 buildings, where we shall be better accomodated, in a more healthy region. Mr. M has not been well since we came to this house, & our servants are constantly sick, oweing to the damp cellar in which they are confined. Anna sends you her best love, as does Mr. M. & cousin Ned. Anna has a 2d. very fine daughter, & Lucy has a son!! Adeiu my beloved friend—ever your
        
          DPM
        
      